Citation Nr: 1140906	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from June 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the North Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of this hearing is in the claims folder.  

The issue of entitlement to service connection for a psychiatric disability claimed as PTSD on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was denied in an April 2000 rating decision on the basis that there was no evidence to support the occurrence of the stressor event claimed by the Veteran; he did not submit a notice of disagreement of this decision within one year of notice thereof.  

2.  In a March 2005 rating decision, the denial of service connection for PTSD was confirmed on the basis that the evidence did not support the occurrence of the stressor event claimed by the Veteran; while he submitted a notice of disagreement with this decision, he did not submit the required substantive appeal.  

3.  Evidence received since the March 2005 rating action includes testimony that was not previously considered; that addresses the reason for the prior denials; and, under new regulations, raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied entitlement to service connection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, See 38 C.F.R. § 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the most recent final denial of the Veteran's request to reopen his claim for service connection for PTSD is new and material.  38 C.F.R. §§ 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable where further assistance would not aid the veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in the first portion of his appeal, further assistance is unnecessary to aid the veteran in substantiating this aspect of his claim.

The Veteran contends that he has developed PTSD as a result of an event during active service in which he witnessed the shooting of a fellow soldier.  He argues that although his claim for service connection has previously been denied, he has submitted new and material evidence to reopen this claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

In this case, the record shows that service connection for PTSD was previously denied in an April 2000 rating decision.  The Veteran was notified of this decision in a May 2000 letter, but he did not initiate an appeal by submitting a notice of disagreement within one year of receipt of the letter.  Therefore, the April 2000 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  The evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A review of the record shows that the basis for the April 2000 denial was that while the Veteran had a diagnosis of PTSD that had been related to his experiences in Operation Desert Storm, there was no evidence to support the occurrence of his claimed stressor.  

The Veteran has submitted previous requests to reopen his claim for service connection for PTSD.  The most recent of these was denied in a March 2005 rating decision, which again found that the evidence did not support the occurrence of the Veteran's claimed stressor.  The Veteran submitted a notice of disagreement with this decision, but failed to submit a substantive appeal after he received the statement of the case.  Therefore, the March 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, See 38 C.F.R. § 20.200, 20.302, 20.1103 (2011).  It is the evidence received since this decision that will be reviewed in order to determine whether or not it is new and material.  

The Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  

Specifically, 38 C.F.R. § 3.304(f) now states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

At the April 2011 hearing, the Veteran offered testimony relating to his claimed stressor.  In describing this incident, he stated that he was always under stress.  The Veteran then added that everybody was scared of being snipered or shot.  See Page 4 of the Transcript. 

The record indicates that the Veteran's appeal has not been considered under the new regulation.  Given that the only basis for the prior denial of the Veteran's claim was lack of verification of a stressor, and given that the Veteran's testimony was not previously considered; that it addresses the reason for the prior denials; and, under the new regulation, raises a reasonable possibility of substantiating the claim, the Board finds that the Veteran's testimony constitutes new and material evidence.  38 C.F.R. §§ 3.156(a), 3.304(f)(3).

Therefore, the Board finds that the Veteran's claim for service connection for PTSD is reopened.  The issue of entitlement to service connection for a psychiatric disability claimed as PTSD on a de novo basis will be addressed in the remand section at the end of this decision.  


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD; to this extent only, the appeal is granted. 


REMAND

As previously noted, the Veteran testified that he was under stress while participating in Operation Desert Storm and that there was fear of being attacked by an enemy sniper or otherwise being shot.  The Veteran has also provided testimony and numerous written accounts of an incident in which he claims to have witnessed a soldier shoot himself, although it should be noted that to date this incident has not been verified even after numerous attempts to do so. 

The record indicates that the Veteran has not been afforded a VA examination in order to determine whether or not he has PTSD as a result of fear of hostile action, as defined by 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the Veteran must be scheduled for such an examination in order to determine whether or not any PTSD is related to fear of hostile military or terrorist activity.  

For purposes of the examination, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3). 

However, the Board notes that the record has raised several other questions pertaining to the Veteran's claim.  First, the record indicates that the Veteran also has a long standing diagnosis of a bipolar disorder.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.   Accordingly, the issue considered should be entitlement to service connection for psychiatric disability, including PTSD.  The examiner should indicate whether or not the Veteran has PTSD and/or a bipolar disorder or other acquired psychiatric disability, and whether any psychiatric disability was incurred or aggravated due to active service.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In addition, the Board notes that the extent of any disability is questionable, given that VA treatment records have raised the possibility of malingering for financial gain on several occasions.  In fact, the possibility of malingering was raised by three different examiners in June 2002.  The examiner must also address this possibility.  

Finally, the Board notes that even if the Veteran has a diagnosis of PTSD, records note that he was exposed to possible stressor events as a child when he witnessed the rape of a family member.  The examiner should address whether or not this event is the basis for the current diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the Veteran has a current diagnosis of PTSD, is the pre-service incident described in VA treatment records in which he witnessed a rape within his family a basis for this diagnosis?  If so, is it the only basis, or are the claimed stressors from military service also involved?

If a psychiatric disability other than PTSD is diagnosed (including bipolar disorder), the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. 

The examiner should provide a rationale for the opinions.  The examiner should comment on the January 1992 service treatment records showing treatment for stress and the assessments of malingering for financial gain, including those in the June 2002 VA treatment records.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This should include a review under the current provisions of 38 C.F.R. § 3.304(f)(3).  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


